Citation Nr: 1147085	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-30 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for diabetes and if so whether claim can be granted.

2.  Whether new and material evidence has been received to reopen a claim seeking service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim seeking service connection for cataracts.

4.  Entitlement to service connection for arthritis of the bilateral hands, to include gout.

5.  Entitlement to service connection for arthritis of the bilateral feet, to include gout.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to October 1969.  This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

In view of the action taken on the issue of new and material evidence for diabetes and other contentions advanced, consideration of the issues of new and material evidence to reopen claims for service connection for hypertension and cataracts will be deferred pending the development on the issue of service connection for diabetes.  This will be further set out in the Remand section below.

The issue of entitlement to service connection for diabetes on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2004 rating decision denied service connection for diabetes finding that the disability did not become manifest in service and were not otherwise related to service.  The Veteran filed a timely notice of disagreement with the decision and the RO issued a subsequent July 2005 statement of the case.  After being notified of his appeal rights, the Veteran did not perfect an appeal with a timely VA Form 9 and the rating decision became final.  

2.  Evidence received since the February 2004 rating decision includes a November 2004 private medical opinion that tends to indicate that the Veteran's diabetes is related to service.  Coupled with the evidence already of record, this evidence relates to an unestablished fact necessary to substantiate the claim (i.e. a nexus between service and current diabetes) and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's gout/arthritis of the feet and hands is not shown to have become manifest any earlier than 1980, more than 10 years after service, and is not shown to be related to service.  The testimony of the Veteran and his wife concerning the manifestation of gout in service and soon thereafter is not credible.  


CONCLUSIONS OF LAW

1.  As evidence received since the February 2004 final denial of service connection for diabetes is new and material, the criteria for reopening of this claim is met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for entitlement to service connection for arthritis of the bilateral hands, to include gout, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for entitlement to service connection for arthritis of the bilateral hands, to include gout, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.) 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Regarding the claim to reopen for diabetes, given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

Regarding the claims for arthritis/gout, in an April 2006 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of this letter and the opportunity for the Veteran to respond, the August 2008 statement of the case (SOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice provided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental SOC (SSOC) is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA medical records, private medical records and the report of a QTC medical examination.  Also of record and considered in connection with the appeal is the transcript of a Decision Review Officer (DRO) hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of these claims, is required.  

During a February 2009 Decision Review Officer (DRO) hearing, the Veteran indicated that he desired VA to obtain private medical records of treatment for gout that he alleged receiving soon after service.  However, the Veteran has not furnished the RO with a release of information to allow the records to be obtained.  He also has not provided an address to which an RO request for records could be sent.

Additionally, as will be explained in more detail in the analysis below, there is no credible or competent evidence of record tending to indicate that gout/arthritis became manifest in service or that it is related to service.  Consequently, a VA nexus opinion and/or examination in relation to these claims is not necessary.  38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that VA has fulfilled the duty to assist.  

II.  Claim to reopen

A February 2004 rating decision denied service connection for diabetes, finding that the disability did not become manifest in service and were not otherwise related to service.  The Veteran filed notice of disagreements in relation to this claim and the RO issued a subsequent July 2005 statement of the case.  However, after being notified of his appeal rights, the Veteran did not perfect an appeal by filing a timely substantive appeal. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. §§ 7105. Under 38 U.S.C.A. § 5108 , however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).   New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.   Id. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).   A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In the instant case, subsequent to the February 2004 rating decision, the Veteran submitted new evidence in the form of a November 2004 private physician's assistant's opinion indicating that the Veteran's current diabetes may be related to service.  This evidence relates to an unestablished fact necessary to substantiate the claim, a nexus between service and current diabetes.  Coupled with the evidence already of record, which clearly shows that the Veteran currently has diabetes, it also raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material and the claim may be reopened.   38 C.F.R. § 3.156(a).   

II.  Service connection for gout/arthritis

A.  Factual Background

The Veteran's service treatment records do not show any findings of gout or arthritis and do not show any indication of lower or upper extremity musculoskeletal pathology.  The Veteran's record of occupational exposure to ionizing radiation does indicate that he was exposed to radiation while aboard the USS John Marshall during a number of time periods between August 1967 and 1969.  The radiation exposure record indicates that the Veteran had an accumulated radiation dose of 3.381 Rem.  On September 1969 separation examination, the lower extremities, upper extremities and musculoskeletal system were all found to be normal.

A May 2002 VA rheumatology note shows that the Veteran presented the previous day with a one week complaint of swelling of the right olecranon bursa.  The Veteran denied any pain but did note some increased warmth overlying this area.  He did drive a lot and recalled an episode where he may have had minor trauma to his right elbow prior to the onset of the elbow swelling.  The Veteran indicated that the current symptomatology did not feel like gout.  

The Veteran indicated that he had had gout since 1980 and that he had always had involvement of only the first metacarpophalangeal joint of both feet.  He only recalled four flare-ups in the past.  He had taken ibuprofen and colchicine in the past for these flare-ups.  He was told one time prior that he had evidence of scarring from the gout on his right foot, with his last flare of gout.  The Veteran noted that he would have flare-ups with drinking beer/wine and with eating shrimp and seafood.  He had two sons, ages 29 and 35, both of whom had gout.  The diagnostic assessment was that the Veteran had a pretty convincing history of gout that had never been crystal proven.  He reported a history of erosions by plain films and the VA examining physician noted that if the Veteran had had erosions, this would be an indication of the use of a long term uric acid lowering agent.  

VA medical records from September 2002 to December 2003 show treatment for gout.  A September 2002 VA progress note shows that the Veteran was seen in urgent care for a gout attack.  He had rarely experienced this but both toes were swollen and painful and he was having difficulty walking.  Physical examination showed swelling and redness of the feet with tenderness at the metatarsophalangeal areas of the great toes bilaterally.  The diagnosis was gout.  

VA medical records from February 2004 to June 2007 show treatment and evaluation for gout.  

In a November 2004 statement, the Veteran indicated that during service he was exposed to radiation and had to undergo weekly blood tests.  He also did cleaning and repair of engineering areas using chemicals that were "currently outlawed." (Acetone, Benzene, Carbon tetrachloride, asbestos, uranium 235, methyl mercury, ammonia and CCL2F2).  

A January 2006 VA podiatry clinic note indicates that X-rays taken in August 2005 had shown narrowed joint space at the first metacarpophalangeal joint bilaterally with erosions noted at the medial aspect of the joints and radiolucency extrarticular, consistent with gouty arthritis.  The diagnostic assessments were diabetes without complication, gout and gouty arthritis.  

On June 2006 QTC examination, the examiner noted that the Veteran had been suffering from pain located at the base of both thumbs since 1999.  The pain occurred constantly and traveled up to the forearm.  The veteran also had experienced pain located at the top of both feet, with more pain on the right since 1999.  The pain caused the Veteran to limp.  X-rays of the hands and feet showed diagnostic impressions of negative right and left hand and mild degenerative joint disease in the right and left great toes.  Regarding the hands, the examiner found that there was no pathology on which to base a diagnosis.  Regarding the feet, the examiner diagnosed mild degenerative joint disease of the bilateral great toes.  

An August 2006 X-ray of the left hand produced a diagnostic impression of evidence of degenerative changes at the first carpometacarpal articulation.  X-rays of the bilateral feet produced a diagnostic impression of mild arthropathic changes involving the first metatarsophalangeal joints bilaterally, with question of early circumscribed erosion formation along the medial portions of the first metatarsal heads, findings that could be seen in the setting of gouty arthritis.  

Records from the Social Security Administration (SSA) shows that the Veteran was considered for SSA disability compensation, for impairments which included high blood pressure, diabetes, gout, arthritis and cataracts.  

During a February 2009 DRO hearing, the Veteran reported that he served as a Machinist's Mate and a Nuclear Reactor Operator.  Regarding arthritis, the Veteran reported that he had had constant pain in both hands and his feet, which he had been told was due to gout.  He indicated that his first diagnosed bout of gout was in August of 1970, and that the diagnosis was given to him at the Chelmsford Medical Center.  At that time, he was treated with allopurinol.  The Veteran indicated that he would try and obtain these records.  He noted that since then he had had a constant reoccurrence, with treatment at the VA in Boston, Georgia and South Carolina.  Additionally, the Veteran's wife testified that the Veteran did in fact have gout while he was in the service and that he was treated at the Chelmsford Medical Center just after getting out of service.  

B.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain listed, chronic disabilities, including arthritis, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
  
It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C.  Analysis

The Veteran's service treatment records are negative for any clinical reference to arthritis, gout or other similar impairment.  The record then does not contain any reference to gout or arthritis until May 2002, approximately 33 years after service.     Moreover, none of the post-service medical records contain any indication that the Veteran's gout noted so many years after separation from active service, is related to such service.  A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
 
Notably, the Veteran testified during the February 2009 DRO hearing that he had foot pain and swelling similar to his gout symptoms during service and both he and his wife reported that his first diagnosed case of gout was in August 1970.  Thus, they have essentially alleged continuity of gout symptomatology since service.  However, the Board notes that during his August 2002 rheumatology clinic visit almost seven years earlier, the Veteran affirmatively indicated that his gout began in 1980 and that subsequently he had experienced approximately four flare-ups of the condition.  The Board credits the Veteran's earlier August 2002 account as it was made more contemporaneously to service and was essentially made against the Veteran's interest in seeking VA compensation.  Moreover, he gave this history when pursuing treatment, adding to its probative value.  In contrast, the February 2009 allegations were made almost seven years later and they do serve the Veteran's interest in attempting to obtain compensation.  Additionally, these latter allegations are not corroborated by any documentation of record as the Veteran's service treatment records are silent for any instance of foot pain and swelling and as there are no records associated with the claims file of any treatment for gout soon after service.  Consequently, the Board does not find the allegations of the Veteran and his wife credible.  Accordingly, manifestation of gout or arthritis in service and continuity of gout or arthritis symptomatology since service has not been shown.     

The Board also notes that there is no indication from the record that gout is otherwise related to service.  In this regard, inasmuch as the Veteran and his wife may contend that his gout is otherwise related to service, as laypeople, they are not competent to provide a medical opinion regarding medical nexus (other than one based on their subjective reporting of symptom manifestation, reporting that has not been found credible).  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   Additionally, there is no indication or allegation that the gout/arthritis is secondary to radiation or chemical exposure during service.  Consequently, given that gout is not shown to have become manifest until at least 10 years after service and given that there is no competent evidence of a nexus between the Veteran's current gout and the Veteran's service, the Board must conclude that the weight of the evidence is against a finding of service connection on either a direct (or presumptive)  basis.  The preponderance of the evidence is against these claims and they must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has been received, the claim for service connection for diabetes may be reopened.  The appeal is granted to this extent.

Service connection for arthritis of the bilateral hands, to include gout is denied.

Service connection for arthritis of the bilateral feet, to include gout is denied.

REMAND

As alluded to above, in a November 2004 opinion, a private treating physician's assistant indicated that the Veteran was originally diagnosed with diabetes in April 1998.  He then noted that although one could not say precisely how long this condition existed prior to the date of diagnosis, it was well know that this type of disability could be present for years before becoming symptomatic.  Thus, it was the physician's assistant's opinion that this condition could have as likely as not been caused or aggravated by the Veteran's active service.  While medical reasoning was not provided, the credibility is presumed for reopening, as set forth above.

Given the presence of this medical opinion, the Board finds that a VA examination is necessary prior to final adjudication of the Veteran's claim for service connection for diabetes.  The examining physician should specifically consider the likelihood that the diabetes is directly related to service or event or incurrence therein.  In so doing the examiner should consider whether the diabetes may be secondary to radiation exposure and/or exposure to hazardous chemicals the Veteran was exposed to as part of his submarine duties, particularly his duties while in port.  As the record indicates that the Veteran was not exposed to Agent Orange, the examiner should not consider whether his diabetes is related to such exposure.  In this regard, there is no indication that Agent Orange was stored or transported aboard the USS Hunley, as alleged by the Veteran.  See e.g. http://www.publichealth.va.gov/exposures/agentorange/outside_vietnam.asp.

In view of the opinion submitted and discussed above, examination to determine the etiology of the diabetes is in order.  At that point, after readjudication, if service connection is granted for diabetes, consideration is indicated as to whether cataracts or hypertension may be proximately due to or the result of, or is aggravated by the diabetes.  If diabetes is not service connected, the claims should be reviewed on the evidence of record on the issue of whether new and material evidence has been received.

Prior to arranging for the VA examination, the RO/AMC should obtain all available records of VA treatment or evaluation for diabetes since November 2009.  The RO/AMC should ask the Veteran to identify any additional  sources of treatment or evaluation he has received for diabetes and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.    

Accordingly, the case is REMANDED for the following actions:

1.   The RO/AMC should obtain all available records of VA treatment or evaluation for diabetes since November 2009.  The RO/AMC should ask the Veteran to identify any additional sources of treatment or evaluation he has received for diabetes and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.    

2.  The RO should arrange for a VA examination by an appropriate physician to determine the likely etiology of the veteran's current diabetes.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide opinions as to whether: 

The Veteran's diabetes is at least as likely as not (i.e. a 50% chance or better) related to his military service or occurrence or event therein.  

In making these determinations, the examiner should specifically consider the Veteran's documented radiation exposure during service, as well as his report of exposure to hazardous chemicals, primarily during his duties while in port.  The examiner should also assume that the Veteran was not exposed to Agent Orange or other similar herbicides as this has not been established.  The examiner should also reconcile this opinion with the one previously provided by the physician's assistant.

3.  The RO/AMC should then readjudicate the claim of service connection for diabetes.  If that issue is resolved favorably, and service connection is granted, review of the remaining new and material evidence claims should be undertaken.  That review should include consideration of whether secondary service connection may now be in order.  Development as indicated should then be undertaken.  If service connection is not granted for diabetes, the remaining issues should be reviewed on the basis of whether new and material evidence has been received.  If any issues remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


